IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ERIK NUNEZ,

              Petitioner,

v.                                                     Case No. 5D17-331

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed February 17, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Gregory E. Williams, II, Assistant Regional
Counsel, Office of Regional Criminal
Conflict, Casselberry, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the December 6, 2016,

judgment and sentence in Case No. 2015-CF-015448-A-O, in the Circuit Court in and

for Orange County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, EVANDER and EDWARDS, JJ., concur.